                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,

      V.                                         3:20-CR-228
                                                 (JUDGE MARIANI)
KURT MORAN,

                       Defendant.

                                             ORDER

     AND NOW, THIS           ~ DAY OF AUGUST, 2021, upon consideration of the
Government's "Joint Motion to Continue Trial" (Doc. 22), and Defendant's concurrence

therein, IT IS HEREBY ORDERED THAT:

     1. The Joint Motion to Continue Trial (Doc. 22) is GRANTED.

     2. Jury selection and trial scheduled to begin on September 1, 2021, are

           RESCHEDULED and shall now commence on Monday, December 6, 2021, at

           9:30 a.m. in the William J. Nealon Federal Building, Scranton, Pa., in a courtroom

           to be designated by the Clerk of Court.

     3. The final Pretrial Conference in this matter will be held on Wednesday, November

           24, 2021, at 11 :00 a.m. in the William J. Nealon Federal Building, Scranton, Pa., in

           a courtroom to be designated by the Clerk of Court. Counsel for both the

           Government and Defendant shall attend the conference in person. The purpose of

           the pretrial conference is to address issues pertaining to jury selection, evidentiary

           and substantive issues reasonably likely to arise during the course of trial,
   scheduling of witnesses, and other matters relating to the conduct of the trial. A

   Court Reporter shall be present for the pretrial conference.

4. The deadline for the filing of motions in limine and supporting briefs having passed

   (see Doc. 21,   ~   3), no motions in limine may be filed absent compelling reason

   shown which is founded on facts or exigencies which could not have been known

   or reasonably anticipated prior to the expiration of the motion in limine deadline.

5. Counsel for the Government and the Defendant shall electronically file the following

   materials via CM/ECF no later than three (3) days prior to the final Pretrial

   Conference:

        a. Trial briefs;

        b. Proposed voir dire questions;

        c. A proposed verdict form ; and

        d. Proposed points for charge.

6. Before filing the proposed verdict form and proposed points for charge required by

   the preceding paragraph, the parties shall follow the following procedure:

       a. No later than fourteen (14) days before trial, counsel shall meet and

          prepare a joint statement of the law that they agree is applicable to the

          matters at trial, in the form of instructions to the jury. Counsel shall likewise

          prepare a proposed verdict form that incorporates their proposed jury




                                           2
          instructions in a manner that facilitates the jury's determinations of all

          relevant issues of fact consistent with the proposed instructions.

       b. In all cases, parties shall follow the Model Criminal Jury Instructions for

          District Courts of the Third Circuit. In cases where the Third Circuit has not

          promulgated instructions, the parties may base their instructions upon the

          most recent edition of (1) LEONARD SAND, JOHN SIFFERT, WALTER LOUGHLIN,

          STEVEN REISS & NANCY BATTERMAN, MODERN FEDERAL JURY INSTRUCTIONS,

          (2) KEVIN O'MALLEY, JAY GRENIG & WILLIAM LEE, FEDERAL JURY PRACTICE AND

          INSTRUCTIONS, and/or (3) jury instructions for the Commonwealth of

          Pennsylvania, in such areas where Pennsylvania law applies.

       c. Only when the publications listed above do not provide sufficient guidance

          to the law at issue may the instructions of other Circuit Courts and/or

          relevant case law be used.

7. Unless otherwise ordered by the Court, the following trial schedule will be

   maintained: Each morning session will commence at 9:30 a.m. and end at 12:30

   p.m. Each afternoon session will commence at 1:30 p.m. and end at 5:30 p.m .

8. Counsel desiring a side bar conference prior to the commencement of trial at 9:30

   a.m. shall notify the Court before 9:00 a.m. Side bar conferences will be held

   between 9:00 and 9:30 a.m. before the jury is brought into the courtroom.




                                         3
9. If a plea agreement or plea has been agreed upon by counsel and the Defendant

   after 5:00 p.m. on the last business day or on the weekend preceding the

   commencement of trial, counsel should notify the Courtroom Deputy, Judith

   Malave, at judith_malave@pamd.uscourts.gov, and thereafter file a letter with the

   Court on CM-ECF.

10. Any request to have the jury polled must be made before the Court enters

   judgment and excuses the jury.

11 . Because the Court finds that the ends of justice will be served by continuing trial

   and that such a continuation outweighs the best interests of the public and the

   Defendant in a speedy trial, any delay occasioned by the continuance of this trial

   shall be excluded from the speedy trial calculation pursuant to 18 U.S.C. §

   3161(h)(7).




                                          4
